Mr. Michael Yarbrough Public Defender Benton Co. Public Defender's Office 112 South Second Rogers, AR 72756
RE:  Advisory opinion as to the lawfulness of the Public Defender of Benton County maintaining a private civil practice
Dear Mr. Yarbrough:
This official opinion is in response to your request in which you asked whether or not the Benton County Public Defender and the deputies employed in the Public Defender's Office may engage in the private practice of civil law.
It is the opinion of this office that the answer to your question is yes. Section 5 of Act 242 of 1975 provides the duties and the qualifications of the Public Defender's Office in the Fourth Judicial District of Arkansas.  Section 5(b) states as follows:
   The circuit court shall determine whether the public defender and his deputies shall be allowed to engage in the private practice of law.
Although, Benton County was moved from the Fourth Judicial Circuit to the Nineteenth Judicial Circuit it still appears that the circuit court would have the discretion to determine whether or not the public defender and his deputies in Benton County can engage in the private practice of law.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Rick D. Hogan.